451 F.2d 596
John Thomas LOTT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1227 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 26, 1971.

John T. Lott, pro se.
Anthony J. P. Farris, U. S. Atty., James R. Gough, Mary L. Sinderson, Asst. U. S. Attys., Houston, Tex., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
This is an appeal from a denial of a motion to vacate sentence under 28 U.S.C. Sec. 2255.  The movant contends in substance that the evidence was insufficient to prove his knowing possession of heroin.  The district court denied the motion on the ground that a previous Sec. 2255 motion presented the same contention.  We agree that the district court was not required to consider a second Sec. 2255 motion, especially since the matter of possession was also decided adversely to movant on direct appeal, sub nom.  Smith v. United States, 385 F.2d 34 (5th Cir. 1967).  Simmons v. United States, 437 F.2d 156 (5th Cir. 1971).


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I